Citation Nr: 1415253	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-41 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability and if so, whether service connection may be granted for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran had hearings before a Decision Review Officer (DRO) in October 2012 and the Board in August 2013.  The transcripts are of record.


FINDINGS OF FACT

1.  Since February 1987, evidence has been received which is neither cumulative nor redundant and presuming its credibility raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

2.  The evidence is in equipoise as to whether the Veteran's currently diagnosed low back disability is related to an incident of service. 


CONCLUSIONS OF LAW

1.  New and material evidence since has been submitted to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Petition to Reopen

The Board finds that the new evidence-in particular, an August 2013 medical opinion regarding the etiology of the Veteran's low back disorder -is new and material and requires reopening of the Appellant's claim.  These statements are so significant that they must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for a low back disability is reopened. 

Service Connection 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, a May 2012 VA examination report includes diagnoses of chromic lumbar strain with secondary chronic lumbar degenerative disc disease (DDD) status post laminectomy with chronic severe lumbar myofascial pain.  

In regard to element (2), in-service incurrence, the Veteran's service treatment records indicate complaints and treatment for lumbar pain (December 1973). 

In regard to element (3), causal relationship, the record contains medical opinions (January 1987, May 2011, and August 2013 private opinions) which supports the claim and a VA medical opinion (May 2012) which is against it.  As the record contains credible medical opinions weighing both in favor of and against the Veteran's claim, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for a low back disability is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened, and service connection is granted. 


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


